Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) was not submitted for consideration.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art of Kim (US 2019/0,095,783) discloses a deep learning apparatus for an artificial neural network (ANN) having pipeline architecture. The deep learning apparatus for an ANN simultaneously performs output value processing, corrected input data processing, corrected output value processing, weight correction, input bias correction, and output bias correction using pipeline architecture and a second combinational logic circuit may include: a multiplier calculating products by multiplying the output values of the hidden nodes with the weights; an accumulator; and an adder calculating present cumulative values by adding the products to previous cumulative values stored in the accumulator, whenever the products are calculated by the multiplier. The previous cumulative values stored in the accumulator may be updated to the present cumulative values.

The prior arts of record do not disclose “a system for training a neural network model using momentum-based gradient accumulation, the system comprising: a computing resource; and an accumulator that includes: a processor circuit and a memory element connected thereto, the processor circuit configured to: receive a difference weight; generate a first input by applying a first weighting parameter to the difference weight; obtain a prior weight from the memory element; generate a second input by applying a second weighting parameter to the prior weight; and generate a filtered input with momentum by filtering the first input and the second input; the memory element configured to produce a stored next pass weight by accumulating the filtered input with momentum with the prior weight; and the computing resource configured to process a next pass of a neural network model training based on the stored next pass weight” as recited in claim 1 and in similar claim 8.

The prior arts of record do not disclose “an accumulator circuit for momentum-based gradient accumulation, the accumulator circuit comprising: a processor circuit, and a memory element connected to the processor circuit; the processor circuit comprising: a first multiplier circuit configured to: receive a difference weight; and generate a first input by applying a first weighting parameter to the difference weight; a second multiplier circuit configured to: receive a prior weight that is output by the memory element; and generate a second input by applying a second weighting parameter to the prior weight; and a filter configured to: generate a filtered input with momentum by filtering the first input and the second input; the memory element configured to: produce a next weight of a next pass of a pipelined model parallelism training process by accumulating the filtered input with the prior weight; and output the next weight when a latched reset is asserted” as recited in claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111